Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,9 and 12-16  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kojima JP 63-23314.
Mask of figure 1, having mask patterns 4 with patterns in the scribing regions and surrounding each of the pattern regions (abstract). Each row/column is considered to be a sub-lane as it is separated/spaced from the other. 

    PNG
    media_image1.png
    312
    318
    media_image1.png
    Greyscale

Claims 1-4,6,9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kojima JP 62-291661.
Mask of figure 1, having mask patterns 4 with patterns in the scribing regions (abstract). Each row/column is considered to be a sub-lane as it is separated/spaced from the other. 

    PNG
    media_image2.png
    400
    272
    media_image2.png
    Greyscale

Claims 1-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yang KR 20110108144.
Yang KR 20110108144 (cited by applicant) shown in figure 3, the pattern area including mask patterns  (310), which is surrounded by the second mask region including features/patterns (320) which is then surrounded by features of mask region (330). See also figures 5 and 7 (abstract).  Each area (320) and (330) is considered to be a sub-lane as it is separated/spaced from the other. Further each line in (320) or (330) is considered a sub-lane where parallel to the scribe lane axis.


    PNG
    media_image3.png
    366
    401
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    360
    311
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    363
    345
    media_image5.png
    Greyscale


Claims 1-4,6,7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kim KR 20040079752.
Kim KR 20040079752 (machine translation attached) teaches a mask with a die area surrounded by a patterns (A,B,C,D) a space and then patterns (A’,B’,C’,D’)  in figure 5 (see abstract). A,B,C,D include dummy patterns as shown in figure 2 (left below).  Each line is  considered a sub-lane.

    PNG
    media_image6.png
    569
    443
    media_image6.png
    Greyscale
      
    PNG
    media_image7.png
    643
    727
    media_image7.png
    Greyscale


Claims 1-4,6,7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Korazono et al. JP 2001-215685. 
See figures, where each line is considered a sub-lane

    PNG
    media_image8.png
    279
    258
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    268
    256
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    308
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    289
    261
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    303
    253
    media_image12.png
    Greyscale

Claims 1-4,6,7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoon KR 20040006776
Yoon KR 20040006776 (machine translation attached) teaches the mask of figure 2 where there is a pattern in the scribe region. Each line is considered a sub-lane

    PNG
    media_image13.png
    397
    640
    media_image13.png
    Greyscale

Claims 1-4,6,9 and 12-15  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by OH KR10801745.
OH KR10801745 teaches the masks of figure 5, which shows a detail in figure 6 with three different dummy patterns in region (210). Each row/column is considered to be a sub-lane as it is separated/spaced from the other. 


    PNG
    media_image14.png
    419
    441
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    271
    524
    media_image15.png
    Greyscale

Claims 1-4,6,9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Morinaga et al. 8364437.
See masks of figures 5 and 6 (7/42-8/62). Each row/column is considered to be a sub-lane as it is separated/spaced from the other. 

    PNG
    media_image16.png
    331
    545
    media_image16.png
    Greyscale

Claims 1-4,6,9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ishimaru JP 2003-224049. 
See masks of figure 2-4,11 and 15, where each line is considered a sub-lane

    PNG
    media_image17.png
    318
    273
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    240
    481
    media_image18.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nakagawa 6093511. 
Nakagawa 6093511 in figure 4A illustrates features 18a-d and 19 in the dicing region. The formation of features in the corners of the dicing frame of the mask is taught in figures 1 and .
Claims 1-4,6,9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nakasuji JP 2001-085301.
Nakasuji JP 2001-085301 (machine translation attached) teaches with respect to figure 2, a mask with different patterns in the corners (6,8,10,12) and lanes (5,7,9,11), including line patterns  (5,7,11), and grid patterns (2,4,6,8,10,12,14,16). Each row/column of squares or each line is considered to be a sub-lane as it is separated/spaced from the other. 

    PNG
    media_image19.png
    414
    525
    media_image19.png
    Greyscale

Claims 1-4,6,9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kameda JP 05-341499.

    PNG
    media_image20.png
    254
    347
    media_image20.png
    Greyscale

Claims 1-4,6,9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Muratani JP 2001-332556.
Muratani JP 2001-332556 (abstract) teaches the left and right sides of the scribe region of the photomask are patterns 2a and 2b. The printed overlay is shown in figure 3. Each row/column is considered to be a sub-lane as it is separated/spaced from the other. 

    PNG
    media_image21.png
    263
    293
    media_image21.png
    Greyscale

Claims1-4,6,9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Smith et al. 5414514.
Smith et al. 5414514 teaches with respect to figures 1-2, a mask (10) having alignment marks (13) on it. Useful alignment marks (70) for the mask are shown in figure 7 and comprise two gratings separated by a space (4/6-21). Figure 3 shows the patterns to be exposed on the wafer and show the alignment features (21) of adjacent exposures next to each other in the areas separating the pattern regions (21).  Each grating (70A, 70B) is considered a sub-lane

    PNG
    media_image22.png
    254
    225
    media_image22.png
    Greyscale
     
    PNG
    media_image23.png
    461
    411
    media_image23.png
    Greyscale
    
    PNG
    media_image24.png
    186
    369
    media_image24.png
    Greyscale


Claims 1-4,6,9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji JP 2001-085301 and Fujisawa et al. 6376139.

	It would have been obvious to one skilled in the art to modify the masks of Nakasuji JP 2001-085301 by modifying the ratio of the light blocking chrome to light transmitting areas at taught in Fujisawa et al. 6376139 in the corners (6,8,10,12) so they combine to form an array similar to that generating the exposure results of figure 5 of  Fujisawa et al. 6376139 to allow the monitoring of the exposure globally across the wafer/exposure field.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nojima et al. JP 06-216207 teaches dummy patterns in the scribe region of a wafer.

    PNG
    media_image25.png
    215
    284
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    224
    315
    media_image26.png
    Greyscale

Ota et al. 5506684 teaches the alignment mark  
    PNG
    media_image27.png
    275
    320
    media_image27.png
    Greyscale

Grobman et al. 4405238 teaches wafer grating marks with spaces for alignment in figures 4C and 5A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 9, 2021